Case: 17-30656      Document: 00514499976         Page: 1    Date Filed: 06/05/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                        United States Court of Appeals

                                    No. 17-30656
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                          June 5, 2018
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

KEVIN ARDOIN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:16-CR-238-1


Before REAVLEY, GRAVES, and HO, Circuit Judges.
PER CURIAM: *
       Kevin Ardoin entered a conditional guilty plea to possession of cocaine
with intent to distribute and to possession of a firearm in furtherance of a drug
trafficking crime. In his plea agreement, Ardoin reserved the right to appeal
the district court’s denial of his motion to suppress, which sought to suppress
evidence obtained from two separate searches of his residence, one conducted
on June 22, 2016, and the other on June 23, 2016.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30656      Document: 00514499976    Page: 2   Date Filed: 06/05/2018


                                  No. 17-30656

      Ardoin argues that the good-faith exception to the exclusionary rule
should not apply because the affidavit offered in support of the first search
warrant was bare bones, the facts in the affidavit failed to establish a nexus
between his residence and the controlled purchase of drugs by a confidential
informant (CI), and the affidavit did not address the CI’s reliability.
Additionally, he argues that evidence from the second search should be
suppressed as fruit of the poisonous tree because the second warrant was based
on statements he made while in custody as a result of evidence found during
the first illegal search.
      Contrary to Ardoin’s arguments, the affidavit supporting the first
warrant is not bare bones. It contained facts and circumstances within the
personal knowledge of the affiant rather than “wholly conclusory statements.”
United States v. Satterwhite, 980 F.2d 317, 321 (5th Cir. 1992); see United
States v. Laury, 985 F.2d 1293, 1311-12 (5th Cir. 1993). Furthermore, given
the timeline of events detailed in the affidavit, the state court judge issuing
the warrant could have reasonably inferred a connection between Ardoin’s
residence and his illegal activity. See United States v. Brown, 941 F.2d 1300,
1303 & n.4 (5th Cir. 1991); United States v. Freeman, 685 F.2d 942, 949 (5th
Cir. 1982).
      Because the affidavit presented facts and circumstances that supported
the executing officers’ objectively reasonable reliance on the state court judge’s
probable cause determination, we agree with the district court that the good-
faith exception to the exclusionary rule applied as to the first warrant. As the
evidence collected pursuant to that warrant was validly obtained, Ardoin’s
“fruit of the poisonous tree” claim concerning the second search fails. See
United States v. Payne, 341 F.3d 393, 402 (5th Cir. 2003).
      AFFIRMED.



                                        2